Citation Nr: 1442715	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure.

2.  The evidence is at least in equipoise with respect to whether the Veteran's tinnitus is etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred as a result of his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred as a result of his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In light of the favorable decision as it relates to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, any error by VA in complying with the requirements of VCAA is moot.

II.  Service Connection

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He essentially contends that he developed these disabilities as a result of noise exposure during his military service.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

The Board notes that the Veteran's service treatment records are not available for review.  A July 2009 memorandum entitled "Formal Finding on the Unavailability of Federal Records" has outlined all of the steps that were taken to attempt to obtain these records, and the record reflects that the Veteran was provided proper notice.  

Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

As noted above, the Veteran's service treatment records are not available for review in this case.  The Veteran has consistently recollected that he has had hearing loss and tinnitus since 1957.  In a December 2008 personal statement, the Veteran reported that he "was exposed to M1's and also the 105th Howitzer BN, with no ear protection."  He also reported that, after service, he was in sales and was a teacher.  On his August 2010 appeal, the Veteran reported that he does not hunt or have any other noise exposure. 

In a January 2009 statement, the Veteran reported that he attended college in 1958 and was in the teaching program.  While in college, he had his hearing tested several times and reported having had a hearing deficiency.  

He reported in his October 2011 personal statement that, during basic training in 1957, he was on the M-1 firing range for a few days without hearing protection.  He reported that, while helping another trainee, he lost 98 percent of his hearing for two days.  He reported that his hearing gradually returned and that he ended up with a continual ringing and high frequency hearing loss in both ears.  He reported that he has dealt with these symptoms ever since, and that he has had to do a lot of lip reading and turning up the television and radio.  He reported that he received a hearing aid through VA in 2008.   

The record contains a January 2008 private audiogram and a July 2008 VA audiogram, both of which demonstrate a current hearing loss disability.  

The January 2008 audiologist notes that the Veteran has a longstanding history of bilateral hearing loss and bilateral tinnitus.  The report notes a history of noise exposure in service and that the Veteran's tinnitus appears to be bilateral and symmetrical.  Testing showed moderate mid to profound high frequency sensorineural hearing loss, left slightly greater than right.  Physical examination findings were noted, including abnormal bilateral distortion product otoacoustic emission testing that was "consistent with cochlear outer hair cell dysfunction and is most certainly consistent with his history of loud noise exposure."  

A July 2008 VA audiology report notes the Veteran's pertinent medical and noise exposure history and opines that "it is at least as likely as not that reported military acoustic trauma has contributed to the [patient's] hearing loss and tinnitus."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board observes that both examiners are audiologists who possess the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds that these opinions are probative in that they are based on interview and physical examination of the Veteran.  While the audiologists did not provide thorough rationale for their opinions, the Board notes that these opinions are based in part on the Veteran's credible and competent reports of in-service noise exposure and the fact that he has no other occupational or recreational post-service noise exposure.  The Board notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran can attest to factual matters of which he had first-hand knowledge, including having been exposed to loud noise in service and that he has had hearing loss and ringing in his ears since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board also finds the Veteran's lay contentions, both with respect to his having been exposed to loud noise in service and having had problems with his hearing and ringing in his ears since service, to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In short, the Board finds that the evidence is at least in relative equipoise with respect to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that grants of service connection for bilateral hearing loss and tinnitus are warranted.


ORDER

Entitlement to service connection for bilateral .hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


